Citation Nr: 0204399	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  98-17 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to December 
1945.  He died in February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.  The appellant is the veteran's widow.

The Board notes that an April 1999 rating decision denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  While the RO 
addressed the issue in a supplemental statement of the case, 
the appellant did not submit a notice of disagreement with 
regard to this issue.  In addition, this issue has not been 
certified for appeal.  Accordingly, the Board will limit its 
discussion to service connection for the veteran's cause of 
death under 38 U.S.C.A. § 1310.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
February 1998 due to congestive heart failure as a 
consequence of myocardial infarction, contributed to by 
chronic obstructive pulmonary disease and emphysema.

3. During the veteran's lifetime, service connection had been 
established for residuals of shell fragment wounds of the 
right buttock and lateral thigh area, evaluated as 50 percent 
disabling.

4. The veteran's heart disease was not manifested during 
service or for many years thereafter, and is not shown to be 
causally or etiologically related to the veteran's service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1131, 1310, 5103, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from congestive heart failure due to 
myocardial infarction was related to his active service.  
Specifically, the appellant maintains that the veteran's 
service-connected residuals of shrapnel wounds to the right 
buttock and lateral thigh caused the veteran's heart disease, 
which led to his death.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further development is required to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  The VCAA, and the accompanying implementing 
regulations, were enacted during the pendency of this appeal.  
The VCAA sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  In this 
regard, the Board notes that VA fulfilled its duty to assist 
the appellant by obtaining and fully developing all relevant 
evidence necessary for an equitable disposition of the issue 
on appeal.  The veteran's service medical records and 
relevant treatment records have been obtained.  The statement 
of the case, as well as additional correspondence to the 
appellant, notified her and her representative of the 
pertinent laws and regulations and the evidence necessary to 
substantiate her claim.  As such, the Board finds that the 
duty to assist was satisfied and that the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).  See also VAOPGCPREC 16-92 (published at 57 
Fed. Reg. 49,747) (1992). 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Further, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).   It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c)(1).  Medical evidence 
is required to establish a causal connection between service 
or a disability of service origin and the veteran's death.  
See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The veteran had active military service from June 1942 to 
December 1945.  According to the veteran's death certificate, 
he died in February 1998 as a consequence of congestive heart 
failure due to myocardial infarction.  Contributing 
conditions were noted as chronic obstructive pulmonary 
disease and emphysema.  During his lifetime, the veteran had 
established service connection for residuals of shrapnel 
wounds to the right buttock and lateral thigh area.  A 50 
percent disability evaluation was in effect.

Service medical records contain no evidence of heart disease.  
Service medical records show that the veteran suffered a 
severe avulsion wound of the right hip and thigh as a result 
of a grenade explosion in February 1945.  According to a 
clinical record, the veteran underwent surgery while in 
service, involving removal of a foreign body and excision of 
his sinus tract, as well as a skin graft on the right hip. 
Treatment records dated May 1945 indicate that the veteran 
had persistent drainage from the wound site, under the skin 
graft.  A summary report indicates that the veteran did not 
have a bone injury and that the veteran underwent skin grafts 
of the anterior aspects of both thighs.  In addition, the 
report indicates that the veteran also developed hepatitis, 
pharyngitis, and tonsillitis, all of which were noted as 
being cured by June 1945.  A Certificate of Disability for 
Discharge indicates that the veteran was discharged because 
the deformity of his hip and thigh as a result of the 
shrapnel wounds impeded walking or standing for prolonged 
periods of time. A December 1945 chest x-ray was negative.  

The Board observes that the service medical records do not 
contain a report of a separation examination.  However, the 
veteran's first VA examination, in July 1946, shows that the 
veteran's cardiovascular system and respiratory system were 
normal.  There was no evidence of varicose veins or nerve 
damage.  The veteran was diagnosed with traumatic loss of the 
skin, subcutaneous tissue, and muscle in the right supra 
trochanteric area and lateral gluteal area.  The examiner 
also noted that there were foreign bodies in the soft tissue 
above the right hip.

Home Health Care Certifications from Home Health Services of 
St. Francis Hospital dated December 1990 to November 1996 
have been associated with the claims file.  According to a 
treatment plan dated August 1991, and certifying treatment 
from August 1991 to October 1991, the veteran was treated for 
peripheral vascular disease since December 1990.  Other 
pertinent diagnoses were congestive heart failure, diagnosed 
in December 1990, and a draining wound of the right calf, 
diagnosed in April 1991.  Treatment notes state that he was 
to be assessed for signs and symptoms of infection of the 
right calf wound, and that his peripheral circulation and 
skin condition were to be assessed.  In addition, the veteran 
was to be observed for signs and symptoms of congestive heart 
failure.  Other treatment records indicated that the 
veteran's wound was healing without infection, and that the 
veteran had increased endurance and ambulation, but tired 
easily.  The veteran's lungs were clear upon examination, and 
the veteran and his family were instructed on the proper 
amount of oxygen.  

Another record, dated August 1992,  indicates that the 
veteran was also diagnosed with a chronic ulcer of the leg in 
the area of the right hip in April 1992.  A medical update 
record, also dated August 1992, shows that examination of the 
veteran was negative for peripheral edema, but that the 
veteran used 2 liters of oxygen.  His lungs were clear, but 
decreased in the bases.  The veteran's wound of the right 
lower mid calf region was noted.  The addendum to the medical 
update indicated that the veteran's vital signs were stable, 
his lungs were clear but diminished bilaterally, and that 
there was no evidence of peripheral edema.  The veteran's 
circulation sensation and movement of the extremities was 
adequate.  The provider also noted that the veteran wore 
oxygen continuously and had dyspnea with minimal exertion.  
The right calf wound was described and a right hip wound was 
also noted.

A plan of treatment certifying treatment for August 1992 
through August 1993, dated June 1993, states that the veteran 
was diagnosed with a staph infection, chronic ulcer of the 
leg, peripheral vascular disease, congestive heart failure, 
and Parkinson's disease.  An addendum to the plan of 
treatment certified for June 1993 through August 1993 states 
that the veteran did not have any peripheral edema or 
respiratory distress.  The veteran also had adequate 
peripheral circulation, evidenced by pink, warm skin and 
palpable radial and pedal pulses.  

A plan of treatment dated August 1994, and certifying 
treatment from August 1994 through October 1994, shows that 
the veteran was diagnosed with chronic ulcer of the leg, 
peripheral vascular disease, and congestive heart failure. 
Examination showed that the veteran's edema had been 
resolved, and that the veteran's peripheral circulation was 
evidenced by pink, warm skin, and stable radial and pedal 
pulses.  The veteran's cardiovascular and pulmonary disorders 
were considered stabilized as evidenced by the absence of 
peripheral edema or respiratory distress.  A nursing progress 
note indicates that the veteran required portable oxygen and 
a wheelchair or walker and that his respiratory function was 
compromised by exertion.  The veteran also had a right hip 
polyp with discharge.  

A plan of care for the period of June 1995 to August 1995, 
dated June 1995, indicates that the veteran had a chronic 
ulcer of the leg.  Other diagnoses pertinent to the veteran's 
treatment were peripheral vascular disease, paralysis 
agitans, and congestive heart failure.  A right hip wound was 
noted.   A nursing plan note also indicates that the veteran 
had respiratory compromise with exertion, an open wound, and 
that the veteran required portable oxygen and a walker or 
wheelchair.  

A plan of care for the period of August 1996 through October 
1996, dated August 1996, indicates that the veteran had a 
chronic ulcer of the leg, peripheral vascular disease, and 
paralysis agitans.  A polyp of the right hip was noted. 

A discharge summary dated November 1996 indicates that the 
veteran had been admitted since December 1990.  The diagnoses 
were congestive heart failure, chronic obstructive pulmonary 
disease, a history of hypertension, and Parkinson's disease.  
The summary noted that the veteran had become weaker, had 
incontinence of the bowels, and needed assistance with 
activities of daily living.  In addition, a draining wound of 
the right lower extremity and a right hip polyp were noted.  

Treatment notes from Hillsboro Health Care Center dated 
December 1997 to February 1998 show that the veteran was a 
resident of the center.  According to nursing notes dated 
December 1997, the veteran had red blanchable areas of skin 
and dry scaly skin on his heels, with a dark scab on the 
right heel.  Heel protectors were recommended for when the 
veteran was in bed, but the veteran chose not to use them.  
Another December 1997 note indicates that the veteran fell, 
but that there were no complaints of pain and that no injury 
was found.   Other December 1997 records indicate that there 
was no evidence of respiratory distress, that the veteran had 
good range of motion to all extremities, and that the veteran 
injured his left forearm when he bumped into the nightstand 
drawer.  

January 1998 records state that the veteran did not show any 
symptoms of infection or distress at the site of his left 
forearm injury.  The veteran also denied experiencing any 
pain or discomfort.  

Records dated February 1998 show that the veteran was 
diaphoretic and gray in color.  He complained of severe 
shortness of breath, with bilateral uncontrollable shaking of 
his extremities.  He also complained of being achy in the 
shoulders and legs with nasal drainage and chest pain.  
According to the nursing notes, the veteran was taken to the 
ER for evaluation, whereupon he was admitted to critical care 
with a diagnosis of congestive heart failure.  

The Board has thoroughly reviewed the evidence of record, but 
finds no medical evidence or opinion that supports the 
appellant's contention that the veteran's congestive heart 
failure was related to the veteran's service-connected 
residuals of shrapnel wounds to the right buttock and lateral 
thigh.  The evidence of record clearly shows that the 
veteran's death was due to congestive heart failure as a 
consequence of a myocardial infarction, which was contributed 
to by chronic obstructive pulmonary disease and emphysema.  
The Board notes that the veteran's service medical records 
are entirely negative for evidence of cardiovascular disease 
or lung disease.  The veteran's congestive heart failure was 
first manifest many years following service.  In this regard, 
the earliest evidence of record confirming a diagnosis of 
congestive heart failure was in December 1990.  
Significantly, the veteran's 1946 VA examination showed a 
normal respiratory system and a normal cardiovascular system.  
Moreover, there is no medical evidence that even suggests 
that the veteran's congestive heart failure was in any way 
related to the veteran's service.  See 38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.312.  Rather, the veteran's death 
certificate reflects that the veteran's congestive heart 
failure was due to a myocardial infarction contributed to by 
chronic obstructive pulmonary disease and emphysema.  
Accordingly, the medical evidence does not establish that the 
veteran's death was related to his active service.

The Board acknowledges the appellant's contention that the 
veteran's service-connected residuals of shrapnel wounds to 
the right buttock and lateral thigh caused his death because 
he was treated for a polyp of the right hip while being 
treated for his congestive heart failure.  However, there is 
no probative medical evidence of record indicating that the 
veteran's congestive heart failure was caused by the 
veteran's residuals of shrapnel wounds.  While the veteran 
had a polyp on the right hip during his medical treatment in 
the 1990s and chronic drainage from the site of the skin 
graft during service, there is no evidence linking these 
ailments to the veteran's congestive heart failure.  As 
discussed earlier, the veteran's congestive heart failure was 
first diagnosed in December 1990 and the veteran's polyp on 
the right hip was not shown until April 1992.  And, although 
the evidence suggests that veteran's drainage during service 
may have been related to the polyp on the veteran's right hip 
during his 1990 to 1996 hospitalization, there is no medical 
evidence of record establishing a causal connection between 
the veteran's residuals of shrapnel wounds to the right 
buttock and lateral thigh and his congestive heart failure.  
In short, there is no evidence that the veteran's residuals 
of shrapnel wounds to the right buttock and lateral thigh 
caused or substantially contributed to the veteran's death.  
While the Board does not doubt the sincerity of the 
appellant's belief, there is simply no probative medical 
evidence of record to support this contention.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses 
are not competent to offer evidence of medical causation, as 
it requires medical expertise).  See also 38 U.S.C.A. 
§ 5103A(d) (VA does not have an affirmative duty to obtain an 
examination of a claimant or a medical opinion from 
Department healthcare facilities if the evidence of record 
contains adequate evidence to decide a claim).  As such, 
there is no evidence that such disability caused or 
substantially contributed to the veteran's death.

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

